          Case 5:19-cv-05787-JMG Document 55 Filed 01/07/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

JAIMARIA BODOR,                           :
Individually and on behalf of all others  :
similarly situated,                       :
                      Plaintiff,          :
                                          :
                  v.                       :                  Civil No. 5:19-cv-05787-JMG
                                          :
MAXIMUS FEDERAL SERVICES, INC.,            :
                  Defendant.               :
__________________________________________

                                              ORDER

       AND NOW, this 7th day of January, 2021, upon consideration of the parties’ letter to

chambers dated January 6, 2021, it is hereby ORDERED that Defendant Maximus Federal’s

motion to stay class discovery shall be filed no later than January 15, 2021. Plaintiff Jaimaria

Bodor’s response must be filed no later than January 22, 2021. The motion and response shall

be in the form of letter briefs of not more than five pages in length.



                                                        BY THE COURT:


                                                        /s/ John M. Gallagher
                                                        JOHN M. GALLAGHER
                                                        United States District Court Judge
